1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   DION MARTELL KING,                      Case No. EDCV 20-2349-AB (AS)

12                    Petitioner,            ORDER ACCEPTING FINDINGS,
13        v.                                 CONCLUSIONS AND
14   RAYBON C. JOHNSON,                      RECOMMENDATIONS OF UNITED
15                    Respondent.            STATES MAGISTRATE JUDGE
16

17

18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation   of   United   States    Magistrate   Judge   to   which   no

21   objections were filed.      Accordingly, the Court concurs with and

22   accepts the findings and conclusions of the Magistrate Judge.

23
          IT IS ORDERED that Judgment be entered denying the Petition
24

25   and dismissing this action with prejudice.

26

27        IT IS FURTHER ORDERED that the Clerk serve copies of this
28   Order, the Magistrate Judge’s Report and Recommendation and the
1    Judgment   herein   on   counsel   for    Petitioner   and   counsel   for
2    Respondent.
3

4         LET JUDGMENT BE ENTERED ACCORDINGLY
5

6    DATED: June 30, 2021

7

8                                             __________     _____________
                                                    ANDRÉ BIROTTE JR.
9                                              UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                         2
